Citation Nr: 1001963	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  09-27 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to waiver of recovery of overpayment of Chapter 
1607 education benefits in the calculated amount of 
$1,622.09.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel


INTRODUCTION

The Veteran served in the Army National Guard (Selected 
Reserves) from November 2001 to November 2007, with periods 
of active duty service from August 2002 to November 2002, and 
June 2004 to November 2004.  The Veteran also served with the 
Inactive Ready Reserve from November 2007 to November 2009.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a determination of the Education Center at the 
St. Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA) that the Veteran was overpaid 
educational benefits in the amount of $1622.09 from November 
2007 to May 2008.  The Veteran appealed the determination as 
to the overpayment and the issue of entitlement to a waiver 
of the overpayment has been certified to the Board.  

In November 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.   A 
transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  There is no evidence of fraud, misrepresentation, or bad 
faith on the part of the Veteran in the creation of the 
$1622.09 overpayment.  

2.  VA bears the weight of fault in the creation of the 
overpayment at issue.

3.  Collection of the overpayment has caused undue hardship 
to the Veteran.  

4.  Recovery of the overpayment would be against the 
principles of equity and good conscience.  


CONCLUSION OF LAW

Affording the Veteran the benefit-of-the-doubt, recovery of 
the overpayment of Chapter 1607 education benefits in the 
amount of $1622.09 would violate the principles of equity and 
good conscience, and is, therefore, waived.  38 U.S.C.A.  
§§ 5107, 5302 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
1.963(a), 1.965(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By way of factual background, the Veteran was awarded 
educational assistance under the Montgomery GI Bill-Selected 
Reserve Education Assistance Program (MGIB-SR or Chapter 
1606) for enrollment in classes at Missouri State University 
(MSU) beginning in February 2003.  According to the law, 
educational benefits are available to members of the Selected 
Reserve under Chapter 1606, Title 10, United States Code when 
a reservist enlists for at least six years and has completed 
their initial period of active duty, among other 
requirements.  As such, the Veteran's eligibility for Chapter 
1606 benefits began on November 28, 2002, after completion of 
her initial active duty service and she began serving in the 
Selected Reserves (Army National Guard).  

In June 2004, the Veteran was called to active duty.  In 
February 2006, the Veteran submitted a claim requesting 
educational benefits under the Reserve Education Assistance 
Program (REAP or Chapter 1607).  Under Chapter 1607, Title 
10, United States Code, education benefits are available to 
any member of a Guard or Reserve Unit who served on (or were 
called to) active duty after September 11, 2001, for a 
contingency operation and who served at least 90 consecutive 
days or more.  Individuals are eligible for benefits as long 
as they remain within their component.  Eligibility is lost 
once an individual leaves their component.  See 10 U.S.C.A. 
§§ 16162, 16163 (2009).  

The Veteran was awarded educational assistance under Chapter 
1607 beginning April 2006.  

The Veteran's served on active duty from June 2004 until 
November 2005, when she resumed service in the Selected 
Reserves.  The Veteran served in the Selected Reserves until 
November 2007, at which time she began serving in the 
Inactive Ready Reserve.  Her eligibility for Chapter 1607 
benefits terminated on November 28, 2007, when she began 
service in the Inactive Ready Reserve.  See 10 U.S.C.A. §§ 
16162, 16163 (2009).  

Review of the record reveals that, in January 2008, the 
Veteran contacted VA to advise that she had been separated 
from the Selected Reserves in November 2007.  See also 
February 2008 VA Form 21-4138 from D.S.  However, VA did not 
receive notification of the Veteran's separation from the 
Selected Reserves from the service department until June 
2008.  As such, the Veteran continued to receive Chapter 1607 
benefits from November 2007 to May 2008, which resulted in an 
overpayment of benefits totaling $3,545.22.  

For reservists receiving Chapter 1606 benefits, the period of 
eligibility expires effective the earlier of the following 
dates (i) the last day of the 14-year period beginning on the 
date the reservist becomes eligible for educational 
assistance; or (ii) the date the reservist is separated from 
the Selected Reserve.  38 C.F.R.  § 21.7550(a).  The time 
limit on eligibility may otherwise be affected by extension 
due to active duty orders, completion of term of program, 
discharge for disability, unit deactivated and the provisions 
of 38 C.F.R. § 21.7551 (Extended period of eligibility).  
Id.; see also 38 C.F.R. § 21.7550(b), (c), (d), (e).  

While the Veteran's eligibility for benefits under Chapters 
1606 and 1607 was terminated when she separated from the 
Selected Reserves in November 2007, her eligibility for 
benefits under Chapter 1606 was extended to September 9, 
2009, under the laws pertaining to extended periods of 
eligibility.  

The payment of Chapter 1606 benefits from November 2007 to 
May 2009 totaled $1,923.13, which was applied to the Chapter 
1607 overpayment and reduced the overpayment amount to 
$1,622.09.  

The Veteran testified that she has repaid the entire debt to 
VA.  However, the Veteran is seeking a waiver of the $1622.09 
Chapter 1607 overpayment for reimbursement purposes.  

According to the applicable law and regulations, recovery of 
overpayments of any benefit made under the laws administered 
by VA shall be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver and if the 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 3.962, 1.963(a), 
1.965 (2009).  

The phrase "equity and good conscience" means the arrival 
at a fair decision between the obligor and the Government.  
In making this determination, consideration will be given to 
the following elements (which are not intended to be all-
inclusive): (1) fault of the debtor, (2) balancing of faults 
between the debtor and VA, (3) undue hardship of collection 
on the debtor, (4) defeat of the purpose of an existing 
benefit to the appellant, (5) unjust enrichment of the 
appellant, and (6) whether the appellant changed positions to 
his or her detriment in reliance upon a granted VA benefit.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.965(a) (2009).  

The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
38 C.F.R. § 1.965(a) (2009).  

After reviewing the evidence of record, the Board finds that 
benefits awarded under Chapter 1607 from November 2007 to May 
2008 were the result of an administrative error.  Review of 
the record reveals that the Veteran informed VA of her 
separation from the Selected Reserves in January 2008.  The 
Veteran also had an individual in the MSU Registrar's office 
send a letter to VA to advise that she was no longer in the 
Selected Reserves, effective November 2007.  See February 
2008 VA Form 21-4138.  Despite the Veteran's notifications 
regarding her separation from the Selected Reserves, VA 
continued to send her Chapter 1607 benefits until the RO 
received notification of the Veteran's separation from the 
Selected Reserves, by way of separation documents from the 
Army National Guard in Minnesota, in June 2008.  There is no 
indication that the Veteran held herself out as a member of 
the Selected Reserves by way of fraud, misrepresentation, or 
bad faith following her separation therefrom.  

As a result, after resolving all reasonable doubt in favor of 
the Veteran, the Board finds that the weight of the "fault" 
belonged to VA, and not the Veteran, in the creation of the 
overpayment of Chapter 1607 benefits.  

With respect to the elements of equity and good conscience, 
the Board notes that the Veteran received benefits to which 
she was not entitled, which resulted in unjust enrichment to 
the debtor.  In addition, there is no indication that the 
Veteran's reliance on VA benefits resulted in the 
relinquishment of another valuable right.  Moreover, it does 
not appear that recoupment of the benefits would defeat the 
purpose of the benefit, as the Veteran was not entitled to 
Chapter 1607 benefits beyond November 2007.  However, the 
Veteran has asserted that, because of the overpayment debt, 
she has accrued loans and credit card debt in order to 
graduate.  Therefore, in resolving all reasonable doubt in 
favor of the Veteran, the Board finds that the collection of 
the debt has caused undue financial hardship to the Veteran.   

In sum, the Board finds that, in weighing all of the elements 
of equity and good conscience, the elements of fault and of 
financial hardship which has been caused by recoupment of the 
debt outweigh the elements which are not in the Veteran's 
favor, in this particular case.  

Accordingly, the Board concludes that recovery of the 
$1622.09 overpayment would be against equity and good 
conscience and waiver of recovery is warranted, which should 
result in reimbursement to the Veteran.  

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) does not apply to the instant case.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326.  See Barger 
v. Principi, 16 Vet. App. 132 (2002) (the VCAA does not apply 
to cases involving the waiver of recovery of overpayment 
claims because the statute at issue in such cases is not 
found in Title 38, United States Code, Chapter 51, i.e., the 
laws affected by the VCAA).  

The statute governing waiver claims, however, has its own 
notice provisions.  38 U.S.C.A. § 5302.  In a waiver claim, 
the payee must be notified of her right to apply for a waiver 
and be provided with a description of the procedures for 
submitting the application.  In this case, it does not appear 
that the Veteran was properly notified of her right to apply 
for a waiver.  Nevertheless, given the fully favorable 
decision herein, the Board finds that any issue with regard 
to the lack of notice provided to the Veteran is moot or 
represents harmless error.  

ORDER

Entitlement to waiver of the recovery of an overpayment of 
Chapter 1607 education benefits in the calculated amount of 
$1,622.09 is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


